Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 19, 2022

                                      No. 04-21-00324-CV

           Jose CORONA, as Personal Representative of the Estate of Olivia Corona,
                                       Appellant

                                                v.

                                 ANDY’S CAR WASH, INC.,
                                        Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 20-05-38860-MCV
                          Honorable Maribel Flores, Judge Presiding


                                         ORDER

        On January 13, 2022, appellee filed a sur-reply brief in this appeal. On January 14, 2022,
appellant filed an objection asserting the Texas Rules of Appellate Procedure do not allow sur-
replies to be filed and asking this court to strike the sur-reply. Appellee filed a response.

     Appellant’s objection is OVERRULED and his request to strike the sur-reply is
DENIED.

       It is so ORDERED on this 19th day of January, 2022.
                                                                         PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court